SMITH, P. J.
This is an action which was commenced by plaintiff against the defendant before a justice of the peace to recover certain freight overcharges and for the 'conversion by defendant of twelve and a half cords of wood. There was a -trial in the circuit court which resulted in judgment for defendant. The plaintiff has appealed.
Numerous errors have been assigned here for the reversal of 'the judgment, but these we are not at liberty to notice, since it does not appear from the abstract of the record before us that all or any of them were incorporated in the motion for a new trial. It has 'been repeatedly held by the -appellate courts of this state that if any ruling of the trial court is intended to be relied on as a ground for reversal of the judgment, such ruling must be made one of the grounds of the motion for a new trial. Such grounds must be incorporated in the mo*358tiou; that it is due the trial court thaffc its attention be called to all matters complained of and which would be relied upon as grounds of reversal, and when this is not done the appellate courts will not consider the propriety of such ruling. McCoy v. Farmer, 65 Mo. 244; Acock v. Acock, 57 Mo. 155; Lancaster v. Ins. Co., 62 Mo. 121; Curtis v. Curtis, 54 Mo. 352; Brady v. Connelly, 52 Mo. 19; Bank v. McMenamy, 35 Mo. App. 198.
It is true the abstract does state that a motion for a new trial was filed and overruled, but it is nowhere intimated what the grounds of the motion were. It would have been just as well if no motion had been filed at all. The bare statement that such motion was filed and overruled will not suffice; the grounds thereof must appear.
It results that the judgment will be affirmed.
All concur.